As this case comes to us, there is in it neither proof nor finding of any palming off, substitution, deception, simulation of package or trademark, misappropriation of literary property, illegal use of trade slogans, or of any other wrongdoing of a kind which is actionable as amounting to "unfair competition". *Page 39 
The judgment of the Appellate Division should be reversed and that of Special Term affirmed, with costs in this court and in the Appellate Division. (See 293 N.Y. 748.)
LEHMAN, Ch. J., LOUGHRAN, LEWIS, CONWAY, DESMOND and THACHER, JJ., concur; RIPPEY, J., taking no part.
Judgment accordingly.